DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species A (Figs. 1, 2, 5-7, 9, 11), claims 1, 2, 4-6, 16 and 19 in the reply filed on May 20, 2021 is acknowledged.  The traversal is on the ground(s) that amended independent claims 1 and 7 share a special technical feature making a contribution over the prior art in view of Choi (US 2017/0110049), and the bottom gate thin film transistor (TFT) and the top gate TFT are usually to be designed or contemplated together during making an invention for those skilled in the art and therefore they should not be classified as different species.  This is not found persuasive because the technical feature(s) that is common to amended independent claims 1 and 7 does not make a contribution over the prior art in view of Fang (IBM TDB 05-78 p5352) in view of Shim et al. (US 2014/0008656) and Furuta et al. (US 2018/0144702), as detailed hereinbelow (see the rejection of claim 1 under the section Claim Rejections - 35 USC § 103 on page 5 of this Office Action).  Moreover, it is the Examiner’s position that the bottom gate TFT and the top gate TFT may be reasonably considered as different species, at least because the bottom gate TFT and the top gate TFT have markedly different structures (not merely different materials, layer thicknesses, doping polarities, etc.) and the Cooperative Patent Classification (CPC) separately classifies the bottom gate TFT and the top gate TFT, thereby demonstrating that the bottom gate TFT and the top gate TFT have acquired a separate status in the e.g., in the case of an amorphous silicon active layer, the top gate TFT is classified in CPC H01L29/78666 and the bottom gate TFT is classified in CPC H01L29/78669; in the case of a polycrystalline or microcrystalline silicon active layer, the top gate TFT is classified in CPC H01L29/78675 and the bottom gate TFT is classified in CPC H01L29/78678).
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 7-15, 17 and 18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (claim 3) or a nonelected invention (claims 7-15, 17 and 18), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 20, 2021.
Specification
The disclosure is objected to because of the following informalities:
“effecteffect” should read “effect” ([0003], line 3);
a space should be inserted between “about” and “-15V” ([0019], line 1 and [0059], line 13);
“viaholes” should read “via holes” ([0034], line 11).
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, line 4 and claim 19, line 4, the limitation “the buffer layer” renders the claim indefinite because it lacks antecedent basis inasmuch as no buffer layer was previously recited.  Therefore, it is suggested that Applicant change “the buffer layer” in claim 4, line 4 and claim 19, line 4 to “a buffer layer”.  For examination purposes, the limitation in question will be interpreted and examined as “a buffer layer”.  Correction is respectfully requested.
In claim 19, line 8, the limitation “a gate electrode” renders the claim indefinite because the antecedent basis is unclear as to whether “a gate electrode” refers to a new gate electrode or “a gate electrode” previously recited in claim 2, line 2.  In the case of a bottom gate structure of the thin film transistor (TFT), Applicant’s specification describes only one bottom gate electrode (34) per TFT.  Therefore, it is suggested Applicant change “a gate electrode” in claim 19, line 8 to “the gate electrode”.  For examination purposes, the limitation in question will be interpreted and examined as 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (IBM TDB 05-78 p5352) in view of Shim et al. (US 2014/0008656 A1) and Furuta et al. (US 2018/0144702 A1).
Regarding claim 1, Fang shows in Figs. 1, 2 and related text an array substrate comprising: 
a base substrate (see the Examiner’s annotated Fig. 1 below); 
a thin film transistor (TFT) 1/2/3/4 provided on the base substrate (lines 4-5 of the one-paragraph disclosure); and 
Note: the plain meaning of “compensate” is “to make up for; be a counterbalance to in weight, force, etc.” according to Webster’s New World Dictionary, Third College Edition (1994).  In the instant case, the additional electrode 5, which Fang calls a field plate, is capable of counterbalancing the electric field exerted upon the semiconductor channel 2 by the gate electrode 1 so as to shift the Gsd-Vg curve to the right (i.e., increase the threshold voltage) when a negative voltage (-VFP) is applied to the field plate (see Fig. 2).  Therefore, Fang’s additional electrode 5 may be reasonably characterized as “a compensation layer” as claimed.)

    PNG
    media_image1.png
    503
    1157
    media_image1.png
    Greyscale
 
Fang does not disclose a shielding layer provided on a surface of the base substrate, the TFT covering the shielding layer, wherein the shielding layer is not connected into a circuit.
Shim teaches in Figs. 3, 4 and related text a shielding layer 105a ([0044], lines 4-5) provided on a (top) surface of the base substrate 101 ([0044], lines 3-4), the TFT 111b/115/117a/125b/125c ([0052], lines 1-6) covering the shielding layer.
Furuta teaches in Figs. 32, 33 and related text the shielding layer LS is not connected into a circuit ([0353], lines 19-20).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fang’s device to provide a shielding layer on a surface of the base substrate, the TFT covering the shielding layer, as taught by Shim, wherein the shielding layer is not connected into a circuit, as taught by Furuta, in order to prevent light-induced leakage current of the thin film transistor (TFT) when the TFT is used in a liquid crystal display device (Shim: [0046], lines 1-6), and in order to avoid having to provide (wiring) lines and via holes for fixing a potential of the shielding film, thereby suppressing an increase in an area for circuits (Furuta: [0354], lines 9-14), respectively.
Regarding claim 2, Fang in view of Shim and Furuta shows the thin film transistor comprises a gate electrode 1 (Fang: Fig. 1, line 4), and an active layer 2 (Fang: Fig. 1, line 5), an orthographic projection of the compensation layer on the base substrate and an orthographic projection of the active layer on the base substrate have an overlapping region (Fang: Fig. 1).
Claims 4 and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fang (IBM TDB 05-78 p5352) in view of Shim et al. (US 2014/0008656 A1) and Furuta et al. (US 2018/0144702 A1) as applied to claims 1 and 2 above, respectively, and further in view of Yamazaki et al. (US 2002/0014624 A1).
Regarding claim 4, Fang in view of Shim and Furuta discloses substantially the entire claimed invention, as applied to claim 1 above.
Fang in view of Shim and Furuta does not disclose a storage capacitor structure, wherein the storage capacitor structure comprises a first electrode and a second electrode; if the thin film transistor is a TFT of a bottom-gate structure, the first electrode is arranged on a side of the buffer layer in the TFT of the bottom-gate structure away from the base substrate; if the thin film transistor is a TFT of a top-gate structure, the first electrode is arranged on a side of a first gate insulating layer in the TFT of the top-gate structure away from the base substrate, and the first electrode and a gate electrode of the thin film transistor are formed by a single patterning process; the second electrode is provided on a side of a second gate insulating layer of the thin film transistor away from the base substrate, and the second electrode and the compensation layer are formed by a single patterning process.
Yamazaki teaches in Fig. 17 and related text a storage capacitor structure 50/55/56, wherein the storage capacitor structure comprises a first electrode 56 and a second electrode 55 ([0242], lines 1-6 and [0246], lines 1-4); if the thin film transistor is a TFT of a bottom-gate structure, the first electrode is arranged on a (top) side of the buffer layer 201 ([0044], lines 1-5 and [0057], lines 1-2; note: the buffer layer is not explicitly pointed out by reference numeral 201 in Fig. 17 as it is in Fig. 2A, in accordance with paragraph [0242] of Yamazaki) in the TFT of the bottom-gate structure away from the base substrate 200 ([0043], lines 1-6 and [0057], line 1; note: the base substrate is not explicitly pointed out by reference numeral 200 in Fig. 17 as it is in Fig. 2A, in accordance with paragraph [0242] of Yamazaki); if the thin film transistor is a TFT of a top-gate structure, the first electrode is arranged on a side of a first gate insulating layer in the TFT of the top-gate structure away from the base substrate (note: the immediately preceding, italicized limitations are moot, inasmuch as neither Fang, nor Shim, nor Yamazaki is directed to a TFT of a top gate structure), and the first electrode and a gate electrode 202b ([0064], lines 5-7) of the thin film transistor 202b/50(204)/51(205)/52(91)/206/207/208a/208b/209a ([0057], lines 1-8 and [0243], lines 1-3) are formed by a single patterning process; the second electrode is provided on a (top) side of a second gate insulating layer 53(211) ([0062], line 2 and [0243], line 7) of the thin film transistor away from the base substrate, and the second electrode and the compensation layer 54b(212b) ([0062], lines 1-2 and [0245], line 1) are formed by a single patterning process.
Fang, Shim, Furuta and Yamazaki are analogous art because they each are directed to thin film transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fang in view of Shim and Furuta with the specified features of Yamazaki because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Fang in view of Shim and Furuta to provide a storage capacitor structure, wherein the storage capacitor structure comprises a first electrode and a second electrode; if the thin film transistor is a TFT of a bottom-gate structure, the first electrode is arranged on a side of the buffer layer in the TFT of the bottom-gate structure away from the base substrate; if the thin film transistor is a TFT of a top-gate structure, the first electrode is arranged on a side of a first gate insulating layer in the TFT of the top-gate structure away from the base 
It is noted that the limitations “the first electrode and a gate electrode of the thin film transistor are formed by a single patterning process” and “the second electrode and the compensation layer are formed by a single patterning process” are process limitations.  According to MPEP 2113(I), “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  In the instant case, the Examiner believes that the structure implied by these process limitations is: the first electrode and a gate electrode of the thin film transistor are at a same level, and the second electrode and the compensation layer are at a same level.  One of ordinary skill in the art would understand that a patterning process typically involves two main steps: (1) photolithography and (2) etching; and that if two elements are formed by a single (i.e., same) patterning process they must be disposed at the same level in a stack of layers.  However, it is the Examiner’s position that the process limitation “formed by a single patterning process” does not necessarily imply a same material, inasmuch as a layer of a first material and a layer of a second material laterally adjacent to the layer of the first material, the second material being different from the first material, may be patterned by a single patterning process (i.e., photolithography + 

    PNG
    media_image2.png
    392
    649
    media_image2.png
    Greyscale

In view of the foregoing analysis, it is the Examiner’s position that Yamazaki teaches the structure implied by the above-noted process limitations, inasmuch as Fig. 17 of Yamazaki shows the first electrode 56 and the gate electrode 202b (see Fig. 2A) at the same level (i.e., between layer 201 therebelow and layer 50 thereabove), and the second electrode 55 and the compensation layer 54b at the same level (i.e., at least a In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).”
Regarding claim 19, Fang in view of Shim and Furuta discloses substantially the entire claimed invention, as applied to claim 2 above.
Fang in view of Shim and Furuta does not disclose a storage capacitor structure, wherein the storage capacitor structure comprises a first electrode and a second electrode; if the thin film transistor is a TFT of a bottom-gate structure, the first electrode is arranged on a side of the buffer layer in the TFT of the bottom-gate structure away from the base substrate; if the thin film transistor is a TFT of a top-gate structure, the first electrode is arranged on a side of a first gate insulating layer in the TFT of the top-gate structure away from the base substrate, and the first electrode and a gate electrode of the thin film transistor are formed by a single patterning process; the second electrode is provided on a side of a second gate insulating layer of the thin film transistor away from the base substrate, and the second electrode and the compensation layer are formed by a single patterning process.
Yamazaki teaches in Fig. 17 and related text a storage capacitor structure 50/55/56, wherein the storage capacitor structure comprises a first electrode 56 and a second electrode 55 ([0242], lines 1-6 and [0246], lines 1-4); if the thin film transistor is note: the buffer layer is not explicitly pointed out by reference numeral 201 in Fig. 17 as it is in Fig. 2A, in accordance with paragraph [0242] of Yamazaki) in the TFT of the bottom-gate structure away from the base substrate 200 ([0043], lines 1-6 and [0057], line 1; note: the base substrate is not explicitly pointed out by reference numeral 200 in Fig. 17 as it is in Fig. 2A, in accordance with paragraph [0242] of Yamazaki); if the thin film transistor is a TFT of a top-gate structure, the first electrode is arranged on a side of a first gate insulating layer in the TFT of the top-gate structure away from the base substrate (note: the immediately preceding, italicized limitations are moot, inasmuch as neither Fang, nor Shim, nor Yamazaki is directed to a TFT of a top gate structure), and the first electrode and a gate electrode 202b ([0064], lines 5-7) of the thin film transistor 202b/50(204)/51(205)/52(91)/206/207/208a/208b/209a ([0057], lines 1-8 and [0243], lines 1-3) are formed by a single patterning process; the second electrode is provided on a (top) side of a second gate insulating layer 53(211) ([0062], line 2 and [0243], line 7) of the thin film transistor away from the base substrate, and the second electrode and the compensation layer 54b(212b) ([0062], lines 1-2 and [0245], line 1) are formed by a single patterning process.
Fang, Shim, Furuta and Yamazaki are analogous art because they each are directed to thin film transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fang in view of Shim and Furuta with the specified features of Yamazaki because they are from the same field of endeavor.

It is noted that the limitations “the first electrode and a gate electrode of the thin film transistor are formed by a single patterning process” and “the second electrode and the compensation layer are formed by a single patterning process” are process limitations.  According to MPEP 2113(I), “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  In the instant case, the Examiner believes that the structure implied by these process limitations is: the first electrode and a gate electrode of the thin film transistor are at a same level, and the second electrode and the compensation layer are at a same level.  

    PNG
    media_image2.png
    392
    649
    media_image2.png
    Greyscale

In view of the foregoing analysis, it is the Examiner’s position that Yamazaki teaches the structure implied by the above-noted process limitations, inasmuch as Fig. 17 of Yamazaki shows the first electrode 56 and the gate electrode 202b (see Fig. 2A) at the same level (i.e., between layer 201 therebelow and layer 50 thereabove), and the second electrode 55 and the compensation layer 54b at the same level (i.e., at least a portion of each is disposed between layer 53 therebelow and layer 213 thereabove).  MPEP 2113(II) states: “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).”
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fang (IBM TDB 05-78 p5352) in view of Shim et al. (US 2014/0008656 A1) and Furuta et al. (US  as applied to claim 1 above, and further in view of Choi (US 2017/0110049 A1).
Regarding claim 5, Fang in view of Shim and Furuta discloses substantially the entire claimed invention, as applied to claim 1 above.
Fang in view of Shim and Furuta does not explicitly disclose the compensation layer is formed by material including a metal or a metal alloy.
Choi teaches in Fig. 5 and related text the compensation layer 25d is formed by material including a metal or a metal alloy ([0051], lines 8-11; [0094], line 3; [0100], lines 1-11).
Fang, Shim, Furuta and Choi are analogous art because they each are directed to thin film transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fang in view of Shim and Furuta with the specified features of Choi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Fang in view of Shim and Furuta to form the compensation layer by material including a metal or a metal alloy, as taught by Choi, in order to minimize a resistance of the compensation layer (Choi: [0051], lines 6-8).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (IBM TDB 05-78 p5352) in view of Shim et al. (US 2014/0008656 A1) and Furuta et al. (US 2018/0144702 A1) as applied to claims 1 and 2 above, respectively, and further in view of Shi (US 2014/0145199 A1).
Regarding claim 6, Fang in view of Shim and Furuta discloses substantially the entire claimed invention, as applied to claim 1 above.
Fang in view of Shim and Furuta does not explicitly disclose the compensation layer has a thickness ranging from about 100 nm to about 500 nm.
Shi teaches in Fig. 1 and related text the compensation layer 17 has a thickness ranging from about 100 nm to about 500 nm ([0041], lines 1-2; note: Shi’s top gate 17 may be reasonably characterized as a compensation layer at least because it is capable (depending upon the polarity of an applied voltage) of exerting an electric field upon the active layer 14 that counterbalances an electric field generated by the bottom gate 12).
Fang, Shim, Furuta and Shi are analogous art because they each are directed to thin film transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fang in view of Shim and Furuta with the specified features of Shi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Fang in view of Shim and Furuta to form the compensation layer to have a thickness ranging from about 100 nm to about 500 nm, as taught by Shi, in order to optimize an electric field distribution that results from a voltage being applied to the compensation layer.
Regarding claim 16, Fang in view of Shim and Furuta discloses substantially the entire claimed invention, as applied to claim 2 above.
Fang in view of Shim and Furuta does not explicitly disclose the compensation layer has a thickness ranging from about 100 nm to about 500 nm.
note: Shi’s top gate 17 may be reasonably characterized as a compensation layer at least because it is capable (depending upon the polarity of an applied voltage) of exerting an electric field upon the active layer 14 that counterbalances an electric field generated by the bottom gate 12).
Fang, Shim, Furuta and Shi are analogous art because they each are directed to thin film transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fang in view of Shim and Furuta with the specified features of Shi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Fang in view of Shim and Furuta to form the compensation layer to have a thickness ranging from about 100 nm to about 500 nm, as taught by Shi, in order to optimize an electric field distribution that results from a voltage being applied to the compensation layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M ALBRECHT/Examiner, Art Unit 2811